Citation Nr: 1813900	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected fibromyalgia.  


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1982 to August 1992, from June to November 1998 and from April 2003 to January 2004.  The Veteran also served in the Persian Gulf between December 1990 and March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

The Veteran's fibromyalgia symptoms are not refractory to therapy.


CONCLUSION OF LAW

The criteria for an initial disability rating for fibromyalgia in excess of 20 percent have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code (DC) 5025 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that there has been compliance with the prior January 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2014); 38 C.F.R. 
§ 4.1 (2017). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2017).  Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran seeks an initial disability rating in excess of 20 percent for fibromyalgia, pursuant to Diagnostic Code (DC) 5025.  See 38 C.F.R. § 4.71a , DC 5025 (2017).  Thereunder, a 20 percent disability rating is warranted for fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A maximum schedular 40 percent disability rating is warranted for such symptoms that are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, DC 5025.

The Veteran was afforded a VA examination in November 2013.  The Veteran reported current symptoms of headaches, extreme fatigue, and stiffness in her joints and pain all over her body.  She was specifically sensitive in the face and thighs.  Headaches and insomnia were severe.  The Veteran reported that she was currently receiving treatment for her condition and that continuous medication was required.  The examiner found her symptoms were not refractory to therapy.  The examiner found the Veteran had widespread muscoskeletal pain, stiffness, fatigue, sleep disturbances, headache, anxiety, and irritable bowel symptoms.  The Veteran noted that her fibromyalgia symptoms are often precipitated by environmental or emotional stress or overexertion.  She noted that symptoms will begin with headaches that last two days; she then starts to feel weak and tired and episodes last about seven days.  The pain and headaches usually went away but the fatigue lingered.  The Veteran noted that she had specific tender points.  

A July 2016 VA examination was conducted.  The Veteran reported that she was currently seeing a neurologist for the care of her fibromyalgia and has been seeing this specialist at least twice a year.  The Veteran reported continued bad headaches and difficulty sleeping.  The examiner noted that continuous medication was needed for the Veteran's fibromyalgia symptoms, and provided some relief, but that the Veteran was otherwise not undergoing current treatment.  The examiner found that the fibromyalgia was constant or nearly constant but was not refractory to therapy.  The Veteran had tender points in her cervical spine and rib cage.  The examiner noted that upon examination of the Veteran she flinched with palpation all over, including some non trigger points such as her thighs and ankles.  The examiner noted it was unclear whether this reaction was truly related to her diagnosis as the distribution of trigger points was especially wide.  

VA and private medical records do not indicate any findings substantially different than the VA examinations.

The Board finds that a preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating for fibromyalgia in excess of 20 percent.  Although the evidence of record indicates that the Veteran's fibromyalgia symptoms are constant, or nearly so, both VA examiners found that the symptoms were not refractory to therapy.  As noted by the Veteran, her symptoms were alleviated or controlled with prescription pain medication.  See 38 C.F.R. § 4.71a, DC 5025.  Therefore, an increased disability rating in excess of 20 percent is not warranted.  As the preponderance of the evidence of record weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C. § 5107 (2014); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70  (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

An initial disability rating for fibromyalgia in excess of 20 percent is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


